DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Response to Amendment
The amendment dated 2/24/2022 has been considered and entered into the record.  Claims 2 and 3 have been cancelled.  Claims 1 and 4–22 remain pending and are examined below.

Response to Arguments
Applicant’s arguments, see remarks, filed 2/24/2022, with respect to the rejection(s) of claim(s) 1 and 4–22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 is rejected because as written it depends from itself.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, and 7–22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2011/0159270 A9) in view of Nejhad (US 2007/0128960 A1) and Shimada (US 2009/0326140 A1).  
Davis teaches a carbon nanotube fiber-reinforced epoxy polymer composite, wherein functionalized carbon nanotubes are deposited uniformly on the surface of fiber component of the composite followed by uniform penetration of the composite with polymer.  Davis abstract, ¶¶ 45, 54, 58.  The carbon nanotubes may comprise between 0.1 to about 0.5 weight percent of the composite and be of any length.  Id. ¶¶ 42, 54.  The fiber component may comprise a plurality of yarns used to form a set of stacked fiber layers.  Id. ¶¶ 51, 53.  Accordingly, when the nanotube-covered fiber layers are stacked together, the nanotubes would necessarily serve to couple the fibers of adjacent plies as the nanotubes are present in-between the layers and span the distance adjacent layers. The fiber layers may be made from glass, carbon, boron, aluminum, para-aramid polymer and combinations thereof.  Id. ¶ 51.  The nanotubes may be functionalized using sulfuric and/or nitric acids.  Id. ¶ 44.
Davis fails to teach or suggest the fibers of the composite are microfibers or that the carbon nanotubes are helical tubes.  
Nejhad teaches a three-dimensional composite reinforcement comprising carbon nanotubes grown on the surface of multiple layers of two-dimensional fiber cloth so that the nanotubes interlock adjacent layers of the cloth to improve interlaminar strength within the composite.  Nejhad abstract, ¶¶ 33, 56, Figs. 2A–D.  The two-dimensional cloth comprises SiC, C, or glass microfibers.  Id. ¶¶ 37, 84.  The composite may be further reinforced through uniform impregnation with an epoxy resin matrix.  Id. ¶¶ 45–46.  The weights of the resin, fiber cloth, and nanotubes in the composite may be 35%, 63%, and 2%, respectively.  Id.
It would have been obvious to one of ordinary skill in the art to have looked to Nejhad for guidance as to proper fiber size for use in fiber-reinforced composites in order to successfully practice the invention of Davis.  The ordinarily skilled artisan would have also found it obvious to look to Nejhad for guidance as to suitable resin and fiber weight levels to form a similar composite material.  
Shimada teaches a resin material matrix reinforced with carbon nanocoils, wherein the nanocoils have superior vibration-dampening properties relative to carbon nanotubes.  Shimada abstract.  The nanocoils have lengths of between 500 nm to 100 microns and diameters of 10 nm or more  Id. ¶¶ 12, 16.  The nanocoil has a coil diameter of from 50 nm to less than 1000 nm.  Id. ¶ 15.  
Accordingly, it would have been obvious to the ordinarily skilled artisan to have replaced the carbon nanotubes of Davis with the nanocoils of Shimada to provide improved vibration-dampening properties. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Nejhad, and Shimada as applied to claim 1 above, and further in view of Gan (US 2012/0058255 A1).  Davis, Nejhad, and Shimada fail to teach the relative amounts of sulfuric and nitric acid used to functionalize the nanocarbon.
Gan teaches the functionalization of carbon nanotubes with carboxyl and/or hydroxyl groups.  Gan abstract.  The carbon nanotubes may be functionalized in an acid bath of sulfuric acid and nitric acid in the ratio of 3:1.  Id. ¶ 23.
It would have been obvious to one of ordinary skill in the art to have looked to Gan for guidance as to a suitable ratio for the sulfuric and nitric acids in order to successfully practice the invention of Davis.  


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786